 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     DARRELL HARRIS,                                 Case No. 1:13-cv-01354-DAD-JDP
12                         Plaintiff,                  ORDER DENYING DEFENDANTS’
                                                       MOTION TO COMPEL WITHOUT
13                          v.
                                                       PREJUDICE
14     S. ESCAMILLA,
                                                       ECF No. 218
15                          Defendant.

16

17            Plaintiff Darrell Harris is a state prisoner proceeding with counsel in this civil rights

18   action brought under 42 U.S.C. § 1983. On November 19, 2019, defendants filed a motion to

19   compel. ECF No. 218. This motion does not appear to have been filed in accordance with my

20   courtroom procedures. (See the attached document, also available at caed.uscourts.gov.) I

21   therefore deny the motion without prejudice.

22            I may reconsider such a motion at a later date, if the issue remains relevant after the

23   attached procedures have been followed, including a meeting between the parties and “a good

24   faith effort to resolve the dispute without court action.”

25
     IT IS SO ORDERED.
26
27
     Dated:      November 21, 2019
28                                                        UNITED STATES MAGISTRATE JUDGE
                                                          1
 1

 2

 3
     No. 205.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                2
